SUAREZ, J.
Petition dismissed. Logan v. State, 846 So.2d 472, 479 (Fla.2003) (holding that the court will “not entertain pro se extraordinary writ petitions from criminal defendants seeking affirmative relief in the context of pending trial court criminal cases, where it is clear from the face of the petitions that the petitioners are represented by counsel in the pending criminal proceedings and the petitioners do not clearly indicate that they are seeking to discharge counsel in those proceedings”).
Dismissed.